Name: 1999/532/EC: Commission Decision of 14 July 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 2065) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  cooperation policy;  trade;  marketing
 Date Published: 1999-08-03

 Avis juridique important|31999D05321999/532/EC: Commission Decision of 14 July 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 2065) (Text with EEA relevance) Official Journal L 203 , 03/08/1999 P. 0078 - 0079COMMISSION DECISIONof 14 July 1999amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(1999) 2065)(Text with EEA relevance)(1999/532/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995(1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as amended by Decision 98/603/EC(2), and in particular Article 2(2) and Article 7 thereof,(1) Whereas Commission Decision 97/296/EC(3), as last amended by Decision 1999/488/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC;(2) Whereas Commission Decisions 1999/526/EC(5), 1999/527/EC(6) and 1999/528/EC(7) set specific import conditions for fishery and aquaculture products originating in Yemen, Oman and Panama, respectively. Whereas Yemen, Oman and Panama should therefore be added to part I of the Annex, to the list of countries and territories from which importation of fishery products for human consumption is authorised;(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex of the present Decision replaces the Annex to the Decision 97/296/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 190, 23.7.1999, p. 39.(5) See page 58 of this Official Journal(6) See page 63 of this Official Journal(7) See page 68 of this Official JournalANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL- AlbaniaAR- ArgentinaAU- AustraliaBD- BangladeshBR- BrazilCA- CanadaCI- CÃ ´te d'IvoireCL- ChileCO- ColombiaCU- CubaEC- EcuadorEE- EstoniaFK- Falkland IslandsFO- Faeroe IslandsGH- GhanaGM- GambiaGT- GuatemalaID- IndonesiaIN- IndiaJP- JapanKR- South KoreaMA- MoroccoMG- MadagascarMR- MauritaniaMU- MauritiusMV- MaldivesMX- MexicoMY- MalaysiaNG- NigeriaNZ- New ZealandOM- OmanPA- PanamaPE- PeruPH- PhilippinesRU- RussiaSC- SeychellesSG- SingaporeSN- SenegalTH- ThailandTN- TunisiaTW- TaiwanTZ- TanzaniaUY- UruguayYE- YemenZA- South AfricaII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAO- AngolaAG- Antigua & Barbuda(1)AN- Netherlands AntillesAZ- Azerbaijan(2)BG- BulgariaBJ- BeninBS- BahamasBZ- BelizeCH- SwitzerlandCM- CamerounCN- ChinaCR- Costa RicaCV- Cape VerdeCY- CyprusCZ- Czech RepublicDZ- AlgeriaER- EritreaGN- Guinea ConakriHK- Hong KongHN- HondurasHR- CroatiaHU- Hungary(3)IL- IsraelIR- IranJM- JamaicaKE- KenyaLK- Sri LankaLT- LithuaniaLV- LatviaMM- MyanmarMT- MaltaMZ- MozambiqueNA- NamibiaPF- French PolynesiaPG- Papua New GuineaPK- PakistanPL- PolandPM- St Pierre & MiquelonRO- RomaniaSB- Solomon IslandsSH- St HelenaSI- SloveniaSR- SurinameTG- TogoTR- TurkeyUG- UgandaUS- United States of AmericaVC- St Vincent & GrenadinesVE- VenezuelaFJ- FijiGA- GabonGL- GreenlandNC- New CaledoniaNI- NicaraguaVN- VietnamZW- Zimbabwe(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Autorised only for import of live animals intended for human consumption.